43 F.3d 1466
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Franklin E. DENNISON, Petitioner Appellant,v.STATE of South Carolina;  T. Travis Medlock, AttorneyGeneral of the State of South Carolina,Respondents Appellees.
No. 94-6936.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 17, 1994.Decided Dec. 19, 1994.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Bristow Marchant, Magistrate Judge.  (CA-94-1697-3-OBD).
Franklin E. Dennison, appellant Pro Se.
Donald John Zelenka, Chief Deputy Atty. Gen., Columbia, SC, for appellees.
D.S.C.
DISMISSED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Franklin Dennison appeals the district court's pre-trial order dismissing without prejudice his motion for discovery.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988);  and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.  See North Carolina Ass'n of Black Lawyers v. North Carolina Bd. of Bar Examiners, 538 F.2d 547 (4th Cir.1976).  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal as interlocutory.  We further deny Appellant's motions to compel discovery, for production of documents, and for default judgment filed in this Court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.